Smith, Judge.
The appellant’s two enumerations of error in this appeal from an armed robbery conviction complain of the giving of a charge on alibi, contending there was no alibi evidence introduced during the trial. However, the record shows that there was some alibi evidence, though not without contradiction from the appellant himself, as the appellant’s mother testified that he had been at home when the robbery took place. This evidence authorized a charge on alibi, and the charge given was a correct statement of the law. The appeal is without merit.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.